Exhibit 99.1 Annual General and Special Meeting of Holders of Common Shares of ALMADEN MINERALS LTD. (the “Issuer”) held on June 18, 2015 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon General Business Outcome of Vote For Against 1. Determine the number of directors at 7 Carried 2. Elect the following nominees as directors Withheld (a) Duane Poliquin Elected (b) Morgan Poliquin Elected (c) John (Jack) McCleary Elected (d) Gerald G. Carlson Elected (e) Joseph Montgomery Elected (f) Mark T. Brown Elected (g) William J. Worrall Elected 3. Appoint Deloitte LLP, Chartered Accountants, as Auditor Appointed 4. Confirm, ratify and approve Advance Notice Policy Carried Against 5. Approve the Plan of Arrangement Carried Dated at Vancouver, B.C., this 18th day of June, 2015. ALMADEN MINERALS LTD. Per: “Morgan Poliquin ” Morgan Poliquin President and CEO
